
	
		II
		111th CONGRESS
		1st Session
		S. 2824
		IN THE SENATE OF THE UNITED STATES
		
			December 2, 2009
			Mr. Kohl (for himself
			 and Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To establish a small dollar loan-loss guarantee fund, and
		  for other purposes.
	
	
		1.CDFI Small Dollar Loan-Loss
			 Guarantee FundThe Community
			 Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4701 et
			 seq.) is amended by adding at the end the following:
			
				122.CDFI Small
				Dollar Loan-Loss Guarantee Fund
					(a)PurposeThe
				purpose of this section are to establish a small dollar loan-loss guarantee
				fund to—
						(1)serve as a loss
				reserve for qualifying loans to consumers offered by eligible financial
				institutions;
						(2)increase the
				number of qualifying loan products offered to consumers by such institutions;
				and
						(3)increase consumer
				access to mainstream financial institutions and provide consumers with
				alternative choices to pay day loans.
						(b)DefinitionsFor
				purposes of this section, the following definitions shall apply:
						(1)Consumer
				reporting agency that compiles and maintains files on consumers on a nationwide
				basisThe term consumer reporting agency that compiles and
				maintains files on consumers on a nationwide basis has the same meaning
				given such term in section 603(p) of the Fair Credit Reporting Act (15 U.S.C.
				1681a(p)).
						(2)Eligible
				financial institutionThe term eligible financial
				institution means—
							(A)any community
				development financial institution, provided that if such institution is subject
				to examination under the Community Reinvestment Act of 1977, that such
				institution received a satisfactory or an outstanding rating in meeting the
				needs of the community as part of its last examination under such Act;
				and
							(B)any other entity,
				organization, or institution whose primary mission is to serve low- to
				moderate-income individuals, as determined appropriate by the
				Administrator.
							(3)FundThe
				term Fund means the CDFI Small Dollar Loan-Loss Guarantee Fund
				established under subsection (c).
						(4)Qualifying
				loanThe term qualifying loan means a loan that
				satisfies the following requirements:
							(A)The loan is made
				to a consumer by an eligible financial institution.
							(B)The loan is made
				in an amount not exceeding $2,500.
							(C)The loan—
								(i)has a repayment
				period of at least 60 days;
								(ii)is repaid in
				installments, and such installment payments result in the reduction in the
				principle balance owed on the loan;
								(iii)has an annual
				percentage rate that the Administrator determines to be acceptable through the
				application process for the purposes of this section, but in no event shall
				such annual percentage rate exceed 36 percent; and
								(iv)has no
				pre-payment penalty.
								(D)At the time of
				origination of the loan, the eligible financial institution that made the loan
				offered the consumer information.
							(E)The eligible
				financial institution making the loan reports payments regarding the loan to at
				least 1 of the consumer reporting agencies that compiles and maintains files on
				consumers on a nationwide basis.
							(c)Establishment
						(1)In
				generalThere is established a CDFI Small Dollar Loan-Loss
				Guarantee Fund, which shall be used by the Administrator to defray the cost of
				losses on qualifying loans to consumers made by eligible financial
				institutions.
						(2)Use of Fund
				amounts
							(A)ReimbursementFrom
				amounts available in the Fund, the Administrator may provide reimbursement of a
				qualifying loan loss that is up to 60 percent of the loss on the qualifying
				loan to an eligible financial institution that has submitted an application
				pursuant to the requirements of subparagraph (B). The Administrator shall take
				into consideration the overall default rates of the qualifying loan portfolio
				in an eligible financial institution when determining the reimbursement rate of
				loan loss.
							(B)ApplicationIn
				order to receive any amounts from the Fund under this section, each eligible
				financial institution shall submit an application at such time, in, such form,
				and with such information and assurances as the Administrator may
				require.
							(3)Deposits
							(A)In
				generalThe Fund shall consist of—
								(i)any amounts
				deposited pursuant to subsection (d)(4);
								(ii)any amounts
				borrowed pursuant to subsection (e);
								(iii)a portion, as
				determined by the Administrator, of the proceeds of fees collected by an
				eligible financial institution for the origination of the qualifying loans to
				consumers; and
								(iv)any amounts
				transferred, credited, donated, or bequeathed to the Fund by any individual,
				foundation, corporation, or other legal entity.
								(B)Solvency of
				FundIn making the determination required under subparagraph (A),
				the Administrator shall give priority consideration to that amount that would
				best protect and ensure the solvency of the Fund.
							(C)Investment
				authorityFunds that are not otherwise distributed by the Fund to
				eligible financial institutions for reimbursement of qualifying loan losses
				shall be invested in obligations of the United States or in obligations
				guaranteed as principle and interest by the United States.
							(d)Authorization of appropriations
						(1)In
				generalThere are authorized
				to be appropriated for each fiscal year such sums as are necessary to carry out
				this section.
						(2)Administrative
				costsFrom amounts made available under this section, the
				Administrator may reserve not more than 10 percent for administrative
				costs.
						(3)Technical
				assistance grantsAmounts made available under this section may
				be used to make technical assistance grants to applicants to develop and
				support a small dollar loan program. Any technical assistance grants made under
				this paragraph shall be made in accordance with subsections (b), (c), and (d)
				of section 108, provided that the Administrator may waive the requirements of
				subsection (e) of such section 108 with respect to such grants.
						(4)Deposit into
				FundAmounts made available under this section may be deposited
				into the CDFI Small Dollar Loan-Loss Guarantee Fund established under this
				section.
						(e)Borrowing
				authorityThe Administrator is authorized to borrow from the
				Treasury, and the Secretary of the Treasury is authorized and directed to loan
				to the Administrator on such terms as may be fixed by the Administrator and the
				Secretary, such funds as in the judgment of the Administrator are from time to
				time required to maintain the solvency of the Fund, not exceeding in the
				aggregate $75,000,000 outstanding at any one time, subject to the approval of
				the Secretary of the Treasury: Provided, That the rate of interest to be
				charged in connection with any loan made pursuant to this subsection shall not
				be less than an amount determined by the Secretary of the Treasury, taking into
				consideration current market yields on outstanding marketable obligations of
				the United States of comparable maturity. For such purpose the Secretary of the
				Treasury is authorized to use as a public-debt transaction the proceeds of the
				sale of any securities hereafter issued under the Second Liberty Bond Act, as
				amended, and the purposes for which securities may be issued under the Second
				Liberty Bond Act, as amended, are extended to include such loans. Any such loan
				shall be used by the Administrator solely in carrying out its functions with
				respect to the Fund. All loans and repayments under this subsection shall be
				treated as public-debt transactions of the United States. The Administrator may
				employ any amounts obtained under this subsection for purposes of the Fund and
				the borrowing shall become a liability of the Fund to the extent funds are
				employed therefor.
					(f)Report to
				CongressNot later than 1 year after the CDFI Small Dollar
				Loan-Loss Guarantee Fund makes its first reimbursement to an eligible financial
				institution, and every year thereafter, the Administrator shall submit to the
				Banking, Housing, and Urban Affairs Committee of the Senate, the Financial
				Services Committee of the House of Representatives, and the Committee on
				Appropriations of both the Senate and the House of Representatives a report
				describing—
						(1)the activities of
				the Fund, including the cumulative volume and amounts of loan reimbursements
				that have been distributed from the Fund during the prior 12 months;
						(2)the solvency of
				the Fund;
						(3)the default rate
				of qualifying loans; and
						(4)any measurable
				results, as appropriate and available, related to the achievement of the
				purposes of this section as such purposes are set forth under subsection
				(a).
						.
		
